

PURCHASE AGREEMENT




February 11, 2010


IAT Reinsurance Company Ltd.
c/o Peter R. Kellogg
120 Broadway
New York, New York 10271


Ladies and Gentlemen:


Reference is made to that certain Purchase Agreement being entered into between
IntegraMed America, Inc. (the “Company”) and Piper Jaffray & Co. and Dougherty &
Company LLC as the underwriters (the “Underwriters”), concurrently with this
Purchase Agreement (the “Underwriting Purchase Agreement”) providing for the
issuance by the Company to the Underwriters of 2,000,000 shares of Company
Common Stock (the “Firm Shares”), without giving effect to any exercise of the
Underwriters’ over-allotment option, for sale in a public offering at a price to
the public of $7.50 per share (the “Price to the Public”), less an underwriting
discount.  Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to them in the Underwriting Purchase Agreement.


On the terms and subject to the conditions set forth herein, IAT Reinsurance
Company Ltd. (the “Investor”) hereby agrees to purchase from the Company 500,000
shares of Company Common Stock (the “IAT Shares”) at a price per share equal to
the Price to the Public (without giving effect to any underwriting discount),
for a total purchase price of $3,750,000.


The Company hereby represents and warrants to the Investor all the same
representations and warranties contained in Section 2 of the Underwriting
Purchase Agreement, and agrees with and for the benefit of the Investor all the
same covenants and agreements contained in Section 4 (other than paragraphs (i)
and (j) thereof), mutatis mutandis, to the same extent as if such
representations and warranties, covenants and agreements were set forth herein
for the benefit of the Investor instead of the Underwriters (except that
references to the “Underwriting Purchase Agreement” therein shall be references
to this Purchase Agreement (the “Purchase Agreement”), references to the
“Securities” therein shall be references to the IAT Shares and references to the
“Underwriters” and “you” therein shall be references to the Investor). The
obligation of the Investor to purchase the IAT Shares from the Company, and of
the Company to sell the IAT Shares to the Investor, will be subject to (i) the
satisfaction of the conditions set forth in Section 5 of the Underwriting
Purchase Agreement (other than paragraphs (l) and (n) thereof) and the
concurrent closing of the sale of the Firm Shares under the terms set forth in
the Underwriting Purchase Agreement, (ii) the delivery to the Investor of
opinions of counsel to the Company by the same counsel and covering the same
matters as set forth in Sections 5(e) and (f) of the Underwriting Purchase
Agreement (except that references to the Underwriting Purchase Agreement therein
shall be references to this Purchase Agreement, references to the Securities
therein shall be references to the IAT Shares and references to the
“Underwriters” and “you” therein shall be references to the Investor) and (iii)
the delivery to the Investor of the officers’ certificate contemplated by
Section 5(i) of the Underwriting Purchase Agreement, and such obligations shall
terminate in the event that the Underwriting Purchase Agreement is
terminated.  The Company shall cause the IAT Shares to be listed on the NASDAQ
Global Market immediately after the consummation of the transactions
contemplated hereby.
 

--------------------------------------------------------------------------------

 


The closing of the sale of the IAT Shares shall take place concurrently with the
closing of the sale of the Firm Shares under the terms set forth in the
Underwriting Purchase Agreement, (i) with payment for the IAT Shares to be made
to the Company by wire transfer of immediately available funds on the closing
date to the account identified (with all necessary wire transfer details) on
Exhibit A hereto and (ii) with delivery of the IAT Shares registered in the name
of the Investor, or his designee, and free and clear of all liens (other than
those under applicable law and the “lock-up” agreement entered into between the
Investor and the Underwriters), with any transfer or stamp taxes duly paid, to
the Investor.  In the event payment is made for the IAT Shares and the closing
of the sale of the Firm Shares does not take place, such payment shall be
returned to IAT.


This Purchase Agreement shall terminate upon any termination of the Underwriting
Purchase Agreement.


If the Company shall fail at the date of the closing to sell and deliver the
number of IAT Shares which it is obligated to sell hereunder, then this Purchase
Agreement shall terminate without any liability on the part of the Investor or
the Company.


This Purchase Agreement shall be governed by and construed in accordance with
the laws of the State of New York.


This Purchase Agreement may be executed in one or more counterparts and, if
executed in more than one counterpart, the executed counterparts shall each be
deemed to be an original and all such counterparts together shall constitute one
and the same instrument.


[Signature Page Follows]
 


     

4846-9544-6277.7
 
-2-

--------------------------------------------------------------------------------

 



 



 
Very truly yours,
     
INTEGRAMED AMERICA, INC.
   
By:
/s/ Claude E. White
Name:
Claude E. White
Title
Vice President







Accepted and agreed to as of the date
first above mentioned:



 
IAT Reinsurance Company Ltd
   
By:
/s/ Peter R. Kellogg
Name:
 
Title
 






